Citation Nr: 1133839	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  10-38 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or for a grant for necessary special home adaptations.

2.  Whether A. M. may be recognized as the Veteran's minor child for purpose of dependency benefits.


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969 and from September 1970 to December 1971.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO decisions rendered in February and April 2010.  


FINDINGS OF FACT

1.  The Veteran does not receive service-connected compensation for permanent and total disability due to one or more of the following:  a) the loss, or loss of use, of both  lower extremities such as to preclude locomotion without the aid of braces, crutches, or a wheelchair; b) is not blind in both eyes having only light perception plus the anatomic loss or loss of use of one lower extremity; c) does not have the loss or loss of use of one lower extremity together with residuals or organic disease or injury to as to affect the function of balance or propulsion so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; and/or d) does not have the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or  propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

2.  The Veteran is the natural grandfather of A. M., a minor child.  

3.  The Veteran is the legally recognized temporary co-custodian of A. M.  


CONCLUSIONS OF LAW

1.  The criteria have not been met for the issuance of a certificate of eligibility for financial assistance in acquiring specially adapted housing or for a special home adaptation grant.  38 U.S.C.A.  §§ 2101(a), 5103, 5103a (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.809 (2010).

2.  The criteria have not been met to recognize A. M. as the Veteran's minor child for purpose of dependency benefits.38 U.S.C.A. §§ 101(4), 1115 (West 2002); 38 C.F.R. § 3.57 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Generally, prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159 (2010).  In this case, however, such assistance is not warranted.  

As addressed in greater detail below, the issues in this case turn on the law, and not the facts, of the case.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith  v. Gober, 14 Vet. App. 227, 231-32 (2000).  That is, the law is dispositive.  In this regard, VA's General Counsel has stated that VA's duty to notify and assist the Veteran is not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The VA General Counsel reasoned that under such circumstances, there was no reasonable possibility that such a claim could be substantiated.  Vet. Aff. Op. Gen. Couns. Prec. 5-04 (Applicability of 38 U.S.C. §§ 5103(a) and 5103(A) to Claims that Cannot Be Substantiated, 69 Fed. Reg. 59989 (2004)).  Therefore, VA's duty to notify and assist the Veteran is not required with respect to the issues of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or for a grant for necessary special home adaptations or entitlement to dependency benefits based on whether A. M. may be recognized as the Veteran's minor child.  Accordingly the Board will proceed to the merits of the appeal.  

The Housing Issue

The Veteran contends that he is unable to move around his house, due primarily to problems with his legs and respiratory problems.  He states that VA has issued him a motorized cart to assist him with his mobility and that he requires several home improvements to accommodate that device.  In particular, he cites the need for wider doorways and for ramps leading from the doors to the outside of his house.  Thus, he maintains that he is entitled to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant. However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the Veteran does not meet the applicable criteria for such eligibility.  Therefore, the appeal is denied.

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the Veteran is entitled to service-connected compensation for permanent and total disability due to one or more of the following:  

1) The loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or 

2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or 

3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or  propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or 

4) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  

38 U.S.C.A. § 2101(a)(1)(2)(3); 38 C.F.R. § 3.809(b)(1)(2)(3)(4).

If entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he has compensation based on permanent and total service-connected disability which is due to 1) blindness in both eyes with 5/200 visual acuity or less; or 2) includes the anatomical loss or loss of use of both hands.  The assistance referred to in this section will not be available to any veteran more than once.  38 C.F.R. § 3.809(a).

In this case, the Veteran has a 100 percent schedular evaluation for posttraumatic stress disorder (PTSD).  That rating has been in effect since February 24, 1995.  Despite that rating, the Veteran does not contend, and the evidence does not show, that his claim of entitlement to specially adapted housing or a special home adaptation grant is predicated on that disorder.  Rather, he contends that he is unable to move around his house, due primarily to problems with his legs and respiratory system.  While the Board does not wish to minimize the challenges those disorders may present, service connection has not been established for a leg disorder or for respiratory problems.  Moreover, the Veteran does not have service connection for blindness or disability of either upper extremity or residuals of an organic disease or injury which so affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  As such, he does not meet the basic VA eligibility criteria for specially adapted housing or for a special home adaptation grant.  In such cases, the law is dispositive of the issue.  Therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Dependency Issue

The Veteran contends that he has a dependent minor child, A. M., and that he should, therefore, receive additional VA compensation.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The law authorizes a veteran to receive additional compensation, when he or she has a dependent minor child.  38 U.S.C.A. § 1115.  

The term "child" of the Veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and 

1) Who is under the age of 18 years; or 

2) Who, before reaching the age of 18 years, became permanently incapable of self-support; or 

3) Who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA.  

38 C.F.R. § 3.57(a).

As defined by VA, an adopted child is one who is adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an  agreement entered into by the adopting parent (or parents) with any agency authorized under law to so act, unless and until such  agreement is terminated, while the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  38 C.F.R. § 3.57(c).  
In February 2010, the Veteran claimed entitlement to additional service-connected compensation, because he had a dependent child, A. M.  He stated that A. M. was his natural grandson and that he had retained legal custody of and provided the only means of support for A. M. for almost A. M.'s entire life.  In support of his claim, he submitted a copy of a November 1997 district court order granting temporary co-custody of A. M. to the Veteran and R. C., A. M.'s step-grandmother.  The order showed A. M. had been born March 30, 1996.  

Although the evidence shows that the Veteran has legal temporary co-custody of A. M. and the Veteran reports that he has been responsible for his support, there is no evidence on file that the Veteran ever adopted A. M.  In this regard, the Board notes that a temporary custody order is not the same as a legal adoption or an unrescinded interlocutory decree.  Temporary custody can be terminated or renewed at a later date, whereas an adoption is considered a permanent relationship.  As such the Veteran's legal co-custodianship does not constitute adoption.  

Nevertheless, the Veteran argues strenuously, that his lengthy relationship with A. M. is tantamount to adoption.  In so arguming, he has cited VA regulations stating that custody of a child is considered to rest with a veteran, surviving spouse of a veteran or person legally responsible for the child's support, if that person has the legal right to exercise parental control and responsibility for the welfare and care of the child.  38 C.F.R. § 3.57(d)(1).  In addition, he notes that the term "person legally responsible for the child's support" means a person who is under a legally imposed obligation (e.g., by statute or court order) to provide for the child's support, as well as a natural or adoptive parent who has not been divested of legal custody.  38 C.F.R. § 3.57(d)(2).  However, those regulations are applicable to claimants seeking entitlement to improved pension under 38 C.F.R. §§ 3.23 and 3.24.  They are not applicable to claimants such as the Veteran, who seek additional service-connected compensation.  Therefore, even if many of the functions the Veteran performs for A. M. are similar to those of an adoptive parent, the fact remains that the Veteran has not adopted A. M.

The Board is not unsympathetic to the Veteran's claim.  However, the Board is bound by the laws enacted by Congress, VA regulations, the instructions of the Secretary of VA, and the precedent opinions of the VA chief legal officer.  38 U.S.C.A. § 7104(c) (West 2002).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  Thus, the Board is without authority to grant benefits simply, because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As above, the disposition of this claim regarding dependency is based on a lack of entitlement under the law.  Therefore, the claim must be denied.  Sabonis.


ORDER

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or for a grant for necessary special home adaptations is denied.  

Entitlement to VA dependency benefits, base on the claim that A. M. is the Veteran's minor child, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


